Citation Nr: 9926563	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  96-18 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

The propriety of the initial rating assigned following the 
grant of service connection for a left knee disability 
manifested by osteoarthritis with quadriceps atrophy and 
instability, and the subsequent rating of 20 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 
INTRODUCTION

The veteran had active service from June 1946 to May 1947, 
from October 1948 to August 1952, and from November 1953 to 
March 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Hartford, 
Connecticut Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
osteoarthritis of the left knee, as secondary to a service 
connected right ankle disability, and assigned an initial 
rating of 10 percent from the date of claim.  By rating 
action in July 1996, the RO assigned a 20 percent rating for 
osteoarthritis of the left knee with quadriceps atrophy, 
effective from initial date of claim.  The veteran continued 
his appeal.  In September 1997 this matter came before the 
Board and was remanded to the RO for further evidentiary 
development.  

Subsequent to the Board's remand in 1997, the U.S. Court of 
Appeals for Veterans Claims (Court) recognized a distinction 
between a veteran's dissatisfaction with an initial rating 
assigned following a grant of service connection, and a claim 
for an increased rating of a service-connected condition, 
noting that a claim for an increased rating is a new claim.  
Accordingly, the issue for appellate consideration is 
reflected on the first page of this decision in accordance 
with Fenderson.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO. 

2.  The veteran's service-connected left knee disability is 
manifested by x-ray evidence of osteoarthritis, complaints of 
pain and swelling, and objective evidence of crepitation, 
significant pain on use, weakened movement, excess 
fatigability, incoordination and range of motion of flexion 
to 100 degrees and extension to 0 degrees.

3.  The veteran's service-connected left knee disability is 
also manifested by complaints of instability.


CONCLUSIONS OF LAW

1.  The criteria for a separation initial evaluation of 10 
percent, and no more, for a left knee disability manifested 
by osteoarthritis and limitation of motion have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5003, 5260, 
5261 (1998).

2.  The criteria for an initial rating in excess of 20 
percent for a left knee disability manifested by instability 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & 
Supp. 1999); 38 C.F.R. §§  4.7, 4.71a, Diagnostic Code 5257 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A VA outpatient treatment record dated in November 1994 
showed that the veteran was seen for complaints of left knee 
pain and swelling.  It was noted that he was status-post 
ankle fusion and since then he had worsening pain in the left 
knee when walking and standing.  He reported that the knee 
would give away.  The impression was degenerative joint 
disease of the left knee, patellofemoral joint, maybe 
secondary to the fusion.  

In a memorandum dated in December 1994 the veteran's 
representative, on behalf of the veteran, claimed service 
connection for a left knee disorder, as being secondary to 
his service-connected right ankle and left foot conditions.  

On VA examination in January 1995 it was noted that the 
veteran had progressive demise of the left knee, which was 
caused by the transfer of weight from a stiff opposite ankle.  
It was noted that because the ankle injury was almost 30 
years old and the veteran's occupation involved security with 
walking, he had progressive transfer of weight to the left 
knee, and increasing pain.  He reported swelling in the left 
knee on a regular basis.  There was mild occasional locking 
and giving out of the left knee.  There was significant 
atrophy of the left quadricep, for which he was receiving 
physical therapy.  Examination showed that he walked with a 
fairly grotesque gait, utilizing a cane.  There was bony 
crepitation with left knee range of motion.  Extension was 
full, with flexion to 95 degrees.  There was no ligamentous 
instability.  He had tenderness along the medial and lateral 
joint lines with deep palpation, and also along the superior 
aspect of the patellofemoral joint.  Radiographs showed 
evidence of tricompartmental osteoarthritis of the left knee.  
The quadricep on the left was 3 centimeters smaller than the 
right.  The examiner noted that the veteran had 
osteoarthritis of the left knee, secondary to the weight 
transfer from the right stiff ankle.  The examiner also noted 
that the combination of these disabilities was significant 
for the veteran and he had to ambulate with a cane.  

By rating action in July 1995, the RO granted service 
connection and a 10 percent rating for osteoarthritis of the 
left knee under Diagnostic Code 5003 from December 30, 1994.  

In his notice of disagreement dated in January 1996, the 
veteran reported having pain, swelling, and locking in the 
left knee.  He indicated that he had been put on a therapy 
regime to strengthen the left thigh muscle and to take 
pressure off the deteriorating arthritic left knee.  He 
claimed that this helped some, but that three months was 
enough.  He claimed the pain had returned and he had been 
"cane dependent" since 1993.  He contended that the 10 
percent rating was inadequate.  

In a letter dated in April 1996, David M. Babins, LCDR, MC, 
USNR, of the Orthopedic Department of the Naval Hospital in 
Groton, Connecticut, reported that the veteran had been 
followed in the Orthopedic Clinic since November 1995, 
primarily for left knee pain.  It was noted that the veteran 
had worsening left knee pain, especially when walking and 
standing for any length of time, and that he reported a one 
year history of giving away of the left knee.  Routine x-rays 
showed degenerative changes, with degenerative narrowing of 
the lateral joint space and patellofemoral spurring.  
Examination showed range of motion from 0 to 100 degrees, 
with weak quadricep muscles.  There was significant jointline 
pain and a positive McMurray's test.  The ligaments were 
noted to be stable otherwise.  The diagnosis was degenerative 
meniscal tear of the left knee.  It was noted that the 
veteran walked with a cane.  It was also noted that the 
veteran's knee degeneration may be exacerbated by his prior 
fusion of the right ankle.

In July 1996 the veteran testified at a personal hearing at 
the RO.  He claimed that he sought treatment for his knee 
because it started swelling after he had his ankle fused.  He 
indicated that he used a cane to relieve the pressure from 
the fusion, and that it also relieved the pressure from the 
left knee.  He claimed that his knee would give out, 
sometimes daily and sometimes every other day.  He testified 
that when his knee gave out, he did not fall down, and the 
knee would slip back into place.  He reported having pain in 
the knee when it gave out.  He claimed that his knee would 
remain swollen for three or four hours, and that to relive 
the swelling he would just stay off the knee.  He testified 
that he could not take medication for the pain because he had 
a peptic ulcer.  He reported that he was not employed, and 
had last worked in January 1993.  He indicated that he took 
Tylenol at night, and that sometimes it would help.  He 
claimed that sometimes at night if he rolled over on the knee 
wrong, he woke up because of the pain.  He testified that his 
left knee pain was worse than his left ankle pain.  

In a document titled "Representative's Closing Argument", 
the veteran's representative claimed that the veteran's 
arthritic process of the knee had led to additional 
disability of the quadricep muscle, described as atrophy of 3 
centimeters when compared to the right quadricep.  The 
representative claimed that the impairment described as 
atrophy was best represented by Diagnostic Code 5314 as a 
moderate impairment.  

By rating action in July 1996 the RO granted a 20 percent 
rating for the service-connected osteoarthritis of the left 
knee with quadriceps atrophy, pursuant to Diagnostic Codes 
5010 and 5257 effective from December 30, 1994.  The RO 
indicated that a separated service connection for muscle 
atrophy was not possible, but that atrophy of disuse was one 
of the considerations in evaluating disabilities of a joint.  
The RO noted that based on the veteran's complaints and the 
additional medical evidence, more than slight knee disability 
was found.  The RO found that the veteran was entitled to a 
20 percent rating, with the rating corrected to reflect 
traumatic arthritis and with evaluation analogous to other 
injuries of the knee to reflect moderate disability based on 
complaints of pain and swelling, instability, non-compensable 
limitation of motion and muscle atrophy.  

In the September 1997 Remand, the Board noted that while the 
VA examiner in January 1995 provided extensive detailed 
findings on physical examination, the examination was not 
conducted in accordance with the guidance expressed by the 
Court in DeLuca v. Brown, 8 Vet.App. 202 (1995).  The RO was 
directed to ascertain from the veteran whether he had 
received any medical treatment, VA or private, for his knee 
disability other than from the orthopedic clinic at the Naval 
Hospital in Groton, CT, and if so, the RO was directed to 
obtain such treatment records and associate them with the 
claims file.  The RO was also directed to schedule the 
veteran for a special orthopedic examination to evaluate his 
service-connected osteoarthritis of the left knee with 
quadriceps atrophy.  

On VA examination in April 1998 the veteran reported that he 
had not worked since February 1993, and until that time he 
had been working for approximately 20 years doing armed 
security.  He reported chronic left knee pain, with a 
frequent unstable feeling with ambulation or changes in 
position.  He claimed that he was not able to do much 
physical activity and did very little yard work.  He could 
not stand for periods of time secondary to the left knee 
feeling unstable and being easily fatigued.  He reported a 
sensation of "transient incoordination" of the left knee.  
He also noted an increase in the left knee limitation of 
motion in recent years.  He reported that he had been 
followed for the left knee at the Groton Naval Hospital only.  
He indicated that he had been prescribed physical therapy for 
the knee, most recently in October 1997, which had helped 
very much.  It was noted that he had some quadriceps atrophy 
and some of the physical therapy was aimed at improving his 
left quadriceps muscle strength.  Physical examination showed 
that the veteran entered the room with significant antalgia, 
secondary to the fused right ankle and the abnormal left 
knee.  Examination of the left knee showed that it was cool, 
without effusion, and there was a clear valgus deformity 
present.  There was no detected laxity in the medial or 
lateral collateral ligaments.  Flexion was possible to only 
100 degrees, with no hyperextension possible, and there was 
normal extension to 0 degrees.  There was no palpable joint 
line tenderness, either medially or laterally.  There was 
some mild crepitus with range of motion of the knee.  There 
was no measurable quadriceps atrophy when comparing the left 
quadriceps to the right.  The examiner noted, however, that 
evaluation of muscle strength showed that the knee flexors 
and extensors, while having intact strength, did seem to be 
slightly weaker when compared to the right leg.  It was also 
noted that with repeated testing these muscles clearly showed 
a sense of fatigability and increasing weakness.  The 
examiner noted that recent x-rays taken at the Groton Naval 
Base, which the veteran brought with him, showed some mild 
lateral joint line degenerative changes consisting of 
osteophytes, however, the medial and lateral joint spaces 
were surprisingly well maintained.  The impression was that 
he suffered from a significant disability related to his left 
knee osteoarthritis and instability, which was secondary to 
his service-connected right ankle condition.  He showed a 
functional loss due to weakened movement and excess 
fatigability, and significant pain with use.  The examiner 
noted that his visible abnormal gait supported his symptoms.  
While no visible quadriceps atrophy could be appreciated by 
the examiner, the left leg musculature, on the basis of less 
use than the right, was noted to be weaker.  

Analysis

The veteran contends that his service-connected left knee 
disability is more severely disabling than the 20 percent 
evaluation which has been assigned.  Initially, the Board 
finds that the veteran's claim is well grounded within the 
meaning of 38 U.S.C.A. § 5107 (West 1991). That is, the Board 
finds that the veteran has presented a claim which is 
plausible.  The Board is also satisfied that all relevant 
evidence has been properly developed and that no further 
assistance is required to comply with the duty to assist 
under 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1 and 4.2.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  The percentage ratings represent as 
far as can practicably be determined the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  For the application of 
this schedule, accurate and fully descriptive medical 
examinations are required, with emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. § 
4.2 requires that medical reports be interpreted in light of 
the whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Recently, the Court noted 
a distinction between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service-
connected condition.  The Court held that the rule, 
pertaining to claims for an increased rating, from Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
disability rating is at issue, the present level of 
disability is of primary importance.") is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice know as "staged ratings".  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59.  Furthermore, the Court has held 
that the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  The 
"functional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath at 592.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a)	Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). 
(b)	More movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.). 
(c)	Weakened movement (due to muscle injury, disease or 
injury of peripheral nerves, divided or lengthened tendons, 
etc.). 
(d)	Excess fatigability. 
(e)	Incoordination, impaired ability to execute skilled 
movements smoothly. 
(f)	Pain on movement, swelling, deformity or atrophy of 
disuse.
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§4.59.


In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that Diagnostic Codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. §§  
4.40 and 4.45 (regulations pertaining to functional loss of 
the joints due to pain, etc.).  Therefore, to the extent 
possible, the degree of additional range of motion loss due 
to pain, weakened movement, excess fatigability, or 
incoordination should be noted.  However, in Johnson v. 
Brown, 9 Vet. App. 7 (1996), the Court noted that since 
Diagnostic Code 5257 (impairment of the knee) was not 
predicated on loss of range of motion, 38 C.F.R. §§  4.40 and 
4.45 do not apply.

In a July 1997 opinion, the VA General Counsel concluded that 
a claimant who had arthritis and instability of the knee may 
be rated separately under Diagnostic Codes 5003 and 5257, and 
that evaluation of knee dysfunction under both these codes 
would not amount to pyramiding under 38 C.F.R. § 4.14.  
However, it was noted that a separate rating must be based on 
additional disability.  Where a knee disorder is already 
rated under Diagnostic Code 5257, the veteran must also 
exhibit limitation of motion under Diagnostic Codes 5260 or 
5261 in order to obtain the separate rating for arthritis.  
VAOPGCPREC 23-97, July 1, 1997.

In an August 1998 opinion, the VA General Counsel concluded 
that for a knee disability rated under Diagnostic Code 5257, 
a separate rating for arthritis may, notwithstanding the July 
1997 opinion, also be based on x-rays findings and on painful 
motion pursuant to 38 C.F.R. § 4.59.  VAOPGCPREC 9-98, August 
14, 1998.  

The veteran's service-connected left knee disability was 
initially assigned a 10 percent evaluation under Diagnostic 
Code 5003 and then the initial rating was increased to 20 
percent disabling under Diagnostic Code 5257.  Knee 
impairment manifested by moderate recurrent subluxation or 
lateral instability of the knee is assigned a 20 percent 
disability rating.  A 30 percent rating is assigned for 
severe recurrent subluxation or lateral instability.  
Diagnostic Code 5257.  

Based on the evidence of record, the Board concludes that in 
addition to rating the knee disability under Diagnostic Code 
5257, a separate evaluation for arthritis and limitation of 
motion is also warranted.  The Board finds that the veteran's 
current evaluation of 20 percent fully contemplates the level 
of disability due to his complaints of instability in the 
left knee.  The medical evidence of record pertaining to 
treatment for the left knee, show that the veteran has 
consistently complained of the left knee "giving out".  
While the VA examination in April 1998, revealed no laxity in 
the medial or lateral collateral ligaments and no joint line 
tenderness either medially or laterally, the examiner did 
conclude that the veteran had significant disability due to 
the osteoarthritis and instability.  Accordingly, based on 
the veteran's subjective complaints, the objective findings 
and the examiner's opinion, we conclude that no more than the 
currently assigned initial 20 percent rating for moderate 
recurrent subluxation or lateral instability is warranted 
pursuant to Diagnostic Code 5257.

In arriving at this conclusion the Board has considered the 
propriety of "staged ratings" as mandated by the Court in 
the case of Fenderson, supra.  However, there has been no 
significant difference in the level of disability throughout 
the years.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for an initial disability rating higher than 20 percent for 
the portion of his left knee disability manifested by 
instability. 

As discussed above the veteran is entitled to, and in receipt 
of, an initial 20 percent evaluation based on instability of 
the left knee.  The Board notes, consistent with the opinions 
set forth above, that he also has additional left knee 
disability manifested by osteoarthritis and limitation of 
motion of the left knee.  This disability is rated under 
Diagnostic Codes 5010, 5003, 5260, 5261 which provide for 
rating degenerative arthritis of the knee based on limitation 
of motion.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. Diagnostic Code 5003.  A 
noncompensable rating is assigned if flexion of the knee is 
limited to 60 degrees or extension is limited to 5 degrees.  
A 10 percent rating is warranted if the evidence shows 
limitation of flexion to 45 degrees or limitation of 
extension to 10 degrees.  A 20 percent rating is warranted if 
the evidence shows limitation of flexion to 30 degrees or 
limitation of extension to 15 degrees.  See Diagnostic Codes 
5260, 5261, respectively.  Range of motion of the knee is 
from 0 degrees to 140 degrees in flexion and extension.  
38 C.F.R. § 4.71, Plate II.  

The medical evidence of record shows knee flexion to 100 
degrees and full extension.  Although the reported range of 
motion is not compensable under the Diagnostic Codes 
specifically dealing with limitation of motion (Diagnostic 
Codes 5260, 5261), a separate rating for arthritis may be 
based on x-rays findings and painful motion under 38 C.F.R. 
§ 4.59 and Diagnostic Code 5003.  VAOPGCPREC 9-98.  Because 
there is x-ray evidence of osteoarthritis, limitation of 
motion, and significant pain on use, and the left knee was 
reported to objectively show weakened movements, excess 
fatigability, and incoordination, the Board concludes that 
the objective findings satisfy the criteria for a separate 
initial rating of 10 percent for the osteoarthritis with 
limitation of motion and other functional impairment under 
Diagnostic Codes 5010-5003.  However, considering that the 
limitation of motion is only slight, with flexion to 100 
degrees and full extension, in conjunction with the findings 
of weakened movement, excess fatigability, and 
incoordination, a separate rating in excess of 10 percent for 
this aspect of the knee disability is not warranted.  In 
arriving at this conclusion, the Board considered whether the 
veteran is entitled to a "staged" rating for that portion 
of his left knee disability manifested by osteoarthritis, as 
dictated in Fenderson, and finds that the veteran is entitled 
to an initial rating of 10 percent and no more for this 
aspect of his knee disability. 


ORDER

Entitlement to a separate initial rating of 10 percent, and 
no more, for a left knee disability manifested by 
osteoarthritis, is warranted, subject to the law and 
regulations controlling the award of monetary benefits.

An initial rating in excess of 20 percent for a left knee 
disability manifested by subluxation or instability is 
denied.  



		
	STEVEN L. COHN 
	Member, Board of Veterans' Appeals


 

